Citation Nr: 0941682	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-02 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent from September 1, 2001, to July 4, 2005, for low 
back strain with degenerative joint disease at L2-3 and L4-5, 
and above 20 percent for the period from July 5, 2005, to the 
present.  

2.  Entitlement to service connection for carpal tunnel 
syndrome (CTS) of the left wrist.

3.  Entitlement to service connection for carpal tunnel 
syndrome (CTS) of the right wrist.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active military service from September 1978 
to August 2001.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran testified before the 
undersigned Acting Veterans Law Judge at a hearing at the RO 
in April 2008.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

Inadequate VA Examination Report

The November 2007 VA examination report is internally 
inconsistent.  When determining the range of motion of the 
Veteran's lumbar spine, the examiner noted that the Veteran 
had "mild discomfort" on extension and lateral flexion.  
However, when asked if the Veteran had any pain on range of 
motion testing, the examiner answered in the negative.  The 
Board cannot reconcile these two statements and, given the 
amount of time that has passed since the occurrence of the 
examination, finds that a new contemporaneous and adequate 
one needs to be conducted.  

Moreover, under subsection "E.  Diagnostic and Clinical 
Tests", the examiner discussed x-ray images of the Veteran's 
lumbar spine and appeared to compare current x-ray images to 
previous x-ray images from November 2003.  In his discussion, 
the examiner stated that "This examination is inadequate."  
It is unclear from the examination report if the examiner is 
referring to the previous x-ray images from November 2003 or 
the current x-ray images.  In any event, as the examiner has 
characterized the report as inadequate, the Board finds that 
a remand is warranted for this reason as well.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (A medical opinion is 
adequate if it describes the disability in sufficient detail 
so that the Board's evaluation is a fully informed one).  

No VA Examination Provided

With respect to the Veteran's claim of entitlement to service 
connection for CTS of the bilateral wrists, a February 2004 
VA treatment note shows that the Veteran has a diagnosis of 
CTS in both wrists.  The Veteran's service treatment records 
and private treatment records confirm complaints of wrist 
pain in service and the Veteran is currently service-
connected for arthritis of the bilateral wrists.  At his 
April 2008 hearing, the Veteran testified that he believes 
his CTS either started in service or was caused by his 
service-connected arthritis/tendonitis of the wrists.  As the 
Veteran is not shown to be other than a layperson who does 
not have the appropriate medical training and expertise to 
make such a diagnosis, he is not competent to render a 
probative opinion on a medical matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, in view of the 
contention that the CTS may be secondarily related to the 
service-connected arthritis/tendonitis, a VA examination to 
determine the etiology of the Veteran's current CTS is 
necessary.  See generally McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).



Accordingly, this case is REMANDED to the AOJ for the 
following actions:

1.  Schedule the Veteran for a spine 
examination for purposes of determining 
the current severity of his service-
connected lumbar spine disability.  The 
claims folder must be provided to the 
examiner for review.  As part of the 
examination, the clinician is 
specifically requested to address the 
following matters:

(i)	The clinician should address 
and comment upon the apparent 
contradiction contained in the 
November 2007 VA examination 
report which indicated both 
that the Veteran was 
experiencing "mild 
discomfort" on extension and 
lateral flexion of the spine, 
and that he was experiencing no 
pain on motion.  If possible, 
an attempt should be made to 
reconcile these seemingly 
contradictory statements.  

(ii)	The clinician should review the 
discussion contained in the 
November 2007 VA examination 
report which intimated that the 
x-ray evidence of record may be 
inadequate.  If possible, an 
attempt should be made to 
reconcile whether this 
statement is referring to the 
then current x-ray evidence, or 
only to the 2003 images.  Any 
additional studies that are 
determined to be needed, if 
any, should be obtained.  

The examiner must provide a rational with 
supporting reasons for all opinions 
expressed.  If the examiner is unable to 
render an opinion without resort to mere 
speculation, he or she should so state 
and must explain why an opinion cannot be 
provided without resorting to 
speculation.

2.  Schedule the Veteran for an 
examination of his wrists.  The purpose 
of the examination is to determine the 
etiology of the Veteran's current CTS of 
the bilateral wrists.  The claims folder 
must be made available for review by the 
examiner.  

As part of the examination report, the 
examiner is specifically asked to provide 
an opinion as to whether it is at least 
as likely as not that the any current CTS 
is etiologically related to an event, 
injury, or disease in service, or is 
secondarily or proximately related to the 
Veteran's service-connected bilateral 
arthritis of the wrists.  The examiner 
must provide a rational with supporting 
reasons for all opinions expressed.  

3.  When the above development has been 
completed, the issues on appeal should be 
reviewed and readjudicated.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further review.

A Veteran has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


